Winslow, ,T.
This action is for money had and received. The plaintiffs owned an undivided one-half of a threshing machine, and the defendant owned the remaining undivided half thereof. The defendant sold and delivered the entire machine to a third person for $55, and received the money. This action is brought to recover one half of this sum. The defendant admits the sale and receipt of the consideration, but counterclaims for $160 damages, because he claims that the plaintiffs had exclusive possession of the *458machine for several years before the sale by him, and negligently housed it, so that it became rotten and nearly worthless. It is very doubtful whether there was any testimony which substantiated the defendant’s counterclaim, ■but, conceding that there was such testimony, there was also ample evidence to the contrary. PTo exception was taken to the charge of the court, and the jury returned a verdict for the plaintiffs, upon which judgment was rendered. Under these circumstances, this court cannot interfere with the judgment.
By the Court.— Judgment affirmed.